 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT

 9                        CENTRAL DISTRICT OF CALIFORNIA

10

11   MELVIN JOSEPH SIMMONS,        )   NO. CV 19-7247-TJH(E)
                                   )
12                  Petitioner,    )
                                   )
13             v.                  )   JUDGMENT
                                   )
14   MARION E. SPEARMAN, Warden,   )
     et al.,                       )
15                                 )
                    Respondents.   )
16   ______________________________)

17

18        Pursuant to the “Order of Dismissal,”

19

20        IT IS ADJUDGED that the Petition is denied and dismissed

21   without prejudice.

22

23             DATED: November 5, 2019.

24

25

26                            _________________________________
                                     TERRY J. HATTER, JR.
27                               UNITED STATES DISTRICT JUDGE

28
